Exhibit 10.1

 

TIER REIT, INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Name of the Grantee: [            ] (the “Grantee”)

No. of Restricted Stock Units Awarded: [      ]

Grant Effective Date: [                    ], 20[    ]

 

RECITALS

 

A.                                    The Grantee is a director of TIER
REIT, Inc. (the “Company”).

 

B.                                    Pursuant to the Company’s 2005 Incentive
Award Plan (as amended and supplemented from time to time, the “Plan”), the
Company hereby grants to the Grantee the number of Restricted Stock Units
specified above, subject to the terms and conditions set forth herein.  Each
Restricted Stock Unit shall relate to one share of Common Stock of the Company
(each, a “Share”).  Unless otherwise indicated, capitalized terms used herein
but not defined shall have the meanings given to those terms in the Plan.

 

NOW, THEREFORE, the Company and the Grantee agree as follows:

 

1.                                      Grant of Restricted Stock Units.  The
Company hereby grants the Grantee the number of Restricted Stock Units specified
above (the “Award”), subject to the following terms and conditions and subject
to the provisions of the Plan.  The Plan is hereby incorporated herein by
reference as though set forth herein in its entirety.

 

2.                                      Restrictions on Transfer of Award.  This
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Grantee, and any Shares issuable with respect to the Award
may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have vested as provided in
Section 3 of this Agreement and (ii) Shares have actually been issued to the
Grantee pursuant to Section 5 and in accordance with the terms of the Plan and
this Agreement.

 

3.                                      Vesting of Restricted Stock Units. 
Except as otherwise provided below, the restrictions and conditions of
Section 2(i) of this Agreement shall lapse on the Vesting Date or Dates
specified in the following schedule so long as the Grantee remains in service as
a member of the Board on such Dates.  If a series of Vesting Dates is specified,
then the restrictions and conditions in Section 2 shall lapse only with respect
to the number of Restricted Stock Units specified as vested on such date.

 

Incremental Number of
Restricted Stock Units Vested

 

Vesting Date

 

 

 

100%

 

[13 months after Grant Effective Date]

 

--------------------------------------------------------------------------------


 

Notwithstanding any other term or provision of this Agreement, upon
(A) termination of the Grantee’s service as a Director as a result of the
Grantee’s death or disability or (B) a Change of Control (regardless of whether
or not a termination of the Grantee’s service has occurred), then all Restricted
Stock Units shall immediately vest.  The administrator may at any time
accelerate the vesting schedule specified in this Section 3.

 

4.                                      Termination of Service.  Except as
otherwise provided herein, if the Grantee’s service with the Company and its
Subsidiaries terminates for any reason prior to the satisfaction of the vesting
conditions set forth in Section 3, above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate and
be forfeited, and neither the Grantee nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Restricted Stock Units.

 

5.                                      Issuance of Shares; Forfeiture.  The
Company shall issue to the Grantee the number of shares of Stock equal to the
aggregate number of Restricted Stock Units that have vested pursuant to
Section 3 of this Agreement and have not been forfeited pursuant to Section 4 of
this Agreement on the earliest to occur of the following:

 

(i)                                     the Grantee’s “separation from service”
from the Company (within the meaning of Section 409A of the Code and the
regulations issued thereunder) for any reason other than Cause (as defined in
the Plan), provided that, if the Grantee’s separation from service is for Cause
(as defined in the Plan), any Restricted Stock Units (whether or not vested)
that have not yet been settled in Shares shall be immediately forfeited;

 

(ii)                                  a Change of Control which also constitutes
a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5);

 

(iii)                               the Grantee’s death; and

 

(iv)                              [the [    ] anniversary of the Grant Effective
Date specified above] or [a specific date(s) chosen by the Grantee].

 

6.                                      Rights as Stockholder; Dividend
Equivalent Right. Until such time as Shares have been issued to the Grantee
pursuant to Section 5, and except as set forth in this Section 6 regarding
dividends and dividend equivalents, the Grantee shall not have any rights as a
holder of the Shares underlying this Award including, but not limited, to voting
rights.  Notwithstanding the foregoing, until such time as Shares are issued to
the Grantee pursuant to the terms of Section 5, on each dividend date of the
Company, the Company shall pay to the Grantee an amount in cash equal to the
amount of cash dividend or other distribution payable per Share multiplied by
the number of Restricted Stock Units held by the Grantee, whether or not vested.

 

7.                                      Incorporation of Plan; Interpretation by
Committee.  This Agreement is subject in all respects to the terms, conditions,
limitations and definitions contained in the Plan.  In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control.  The Committee may make such rules and
regulations and establish such procedures for the administration of this
Agreement as it deems appropriate.  Without limiting the generality of the
foregoing, the Committee may interpret the Plan and this Agreement, with such
interpretations to be conclusive and binding on all persons and otherwise

 

2

--------------------------------------------------------------------------------


 

accorded the maximum deference permitted by law, provided that the Committee’s
interpretation shall not be entitled to deference on and after a Change of
Control except to the extent that such interpretations are made exclusively by
members of the Committee who are individuals who served as Committee members
before the Change of Control and take any other actions and make any other
determinations or decisions that it deems necessary or appropriate in connection
with the Plan, this Agreement or the administration or interpretation thereof. 
In the event of any dispute or disagreement as to interpretation of the Plan or
this Agreement or of any rule, regulation or procedure, or as to any question,
right or obligation arising from or related to the Plan or this Agreement, the
decision of the Committee, except as provided above, shall be final and binding
upon all persons.

 

[Note: If Award is for a member of the Compensation Committee, all references to
“Committee” in the Agreement need to be changed to “Board”.]

 

8.                                      Withholding and Taxes.  No later than
the date as of which an amount first becomes includible in the gross income of
the Grantee for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to the shares of Restricted Stock
Units granted hereunder, the Grantee will pay to the Company or, if appropriate,
any of its Subsidiaries, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such amount. 
Notwithstanding the foregoing, the Grantee’s required minimum tax withholding
obligation shall be satisfied by withholding a number of shares of Restricted
Stock Units with an aggregate Fair Market Value equal to such minimum tax
withholding obligation.

 

9.                                      Section 409A of the Code.  Anything in
this Agreement to the contrary notwithstanding, if at the time of the Grantee’s
separation from service within the meaning of Section 409A of the Code, the
Company determines that the Grantee is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then to the extent the shares of Stock
that the Grantee becomes entitled to receive under this Agreement on account of
the Grantee’s separation from service would be considered deferred compensation
otherwise subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such shares of Stock shall not be issued
until the date that is the earlier of (a) six months and one day after the
Grantee’s separation from service, or (b) the Grantee’s death.  The
determination of whether and when a separation from service has occurred shall
be made in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

10.                               No Obligation to Continue as a Director. 
Neither the Plan nor this Award confers upon the Grantee any rights with respect
to continuance as a Director.

 

11.                               Amendment; Modification.  This Agreement may
only be modified or amended in a writing signed by the parties hereto, provided
that the Grantee acknowledges that the Plan may be amended or discontinued in
accordance with Section 12 thereof and that this Agreement may be amended or
canceled by the Committee, on behalf of the Company, for the purpose of
satisfying changes in law or for any other lawful purpose, so long as no such
action shall adversely affect the Grantee’s rights under this Agreement without
the Grantee’s written consent.  No promises, assurances, commitments,
agreements, undertakings or representations, whether

 

3

--------------------------------------------------------------------------------


 

oral, written, electronic or otherwise, and whether express or implied, with
respect to the subject matter hereof, have been made by the parties which are
not set forth expressly in this Agreement.  The failure of the Grantee or the
Company to insist upon strict compliance with any provision of this Agreement,
or to assert any right the Grantee or the Company, respectively, may have under
this Agreement, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

 

12.                               Complete Agreement.  This Agreement (together
with those agreements and documents expressly referred to herein, for the
purposes referred to herein) embodies the complete and entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersede any and all prior promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, which may relate to the subject matter hereof in
any way.

 

13.                               No Limit on Other Compensation Arrangements. 
Nothing contained in this Agreement shall preclude the Company from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

 

14.                               Severability.  If any term or provision of
this Agreement is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction or under any applicable law, rule or
regulation, then such provision shall be construed or deemed amended to conform
to applicable law (or if such provision cannot be so construed or deemed amended
without materially altering the purpose or intent of this Agreement and the
grant of shares of Restricted Stock Units hereunder, such provision shall be
stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

 

15.                               Law Governing.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF TEXAS.

 

16.                               Headings.  Section, paragraph and other
headings and captions are provided solely as a convenience to facilitate
reference.  Such headings and captions shall not be deemed in any way material
or relevant to the construction, meaning or interpretation of this Agreement or
any term or provision hereof.

 

17.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Grantee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

 

18.                               Counterparts.  This Agreement may be executed
in two or more separate counterparts, each of which shall be an original, and
all of which together shall constitute one and the same agreement.

 

4

--------------------------------------------------------------------------------


 

19.                               Successors and Assigns.  The rights and
obligations created hereunder shall be binding on the Grantee and his heirs and
legal representatives and on the successors and assigns of the Company.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award to be executed on the
[                          ] day of [                ], 20[    ].

 

 

TIER REIT, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

Name:

 

 

Address:

 

 

6

--------------------------------------------------------------------------------